DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species VI in the reply filed on 01/05/2022 is acknowledged.
Claims 4-5 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I-V and VII-VIII, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2022.

In addition, claim 11 should also be withdrawn since the claim does not read on elected Species VI. The claim limitations of claim 11 reciting “the parallel portion includes a separation distance adjusting portion to adjust a distance between the first coil conductor pattern and the second coil conductor pattern” is directed to non-elected Species II: Fig. 4. Therefore, claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the second coil conductor pattern is disposed along an outer periphery of the first coil conductor pattern on the surface layer and in parallel or substantially in parallel with only a portion of the first coil conductor pattern” is indefinite and unclear since the second coil conductor pattern 32 is disposed along an outer periphery of the first coil conductor pattern 31 on the surface layer and in parallel or substantially in parallel with several portions of the first coil conductor pattern 31. The examiner suggests clarification regarding “only a portion”.
The term “substantially in parallel” in claim 1 is a relative term which renders the claim indefinite. The term “substantially in parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially a same” in claim 1 is a relative term which renders the claim indefinite. The term “substantially a same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the first end portion" in line 43.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki [JP 2011-155299] in view of Ikeda et al. [WO 2014/129279].
Regarding Claim 1 (see 112 rejection above), Aoki shows a multilayer substrate (Figs. 1-2) comprising: 
a stacked body (see Figs. 1-2) including a plurality of insulating layers (3, 5) that are stacked on each other (see Figs. 1-2); 
a first coil conductor pattern (15) that is provided on at least a front surface of an insulating layer (5) among the plurality of insulating layers (see Figs. 1-2), the insulating layer (5) being a surface layer of the stacked body (see Figs. 1-2), the front surface being a front surface of the stacked body (see Figs. 1-2), and has a wound shape (see Figs. 1-2) including a first end (first end at start of element 15 after element 9) and a second end (second end at element 20); 
a second coil conductor pattern (14) that is provided on the front surface of the stacked body (see Figs. 1-2), and includes a third end (third end at element 19) and a fourth end (fourth end at start of element 14 before element 8); 
a connection conductor pattern (16) that is provided in the stacked body (see Figs. 1-2), and connects the first coil conductor pattern and the second coil conductor pattern (see Figs. 1-2, element 16 connects element 15 and element 14); 
a first terminal conductor (2c) that is provided in the stacked body (see Figs. 1-2); and 
a second terminal conductor (2b) that is provided in the stacked body (see Figs. 1-2); wherein 
the first end of the first coil conductor pattern is connected to the first terminal conductor (see Figs. 1-2, first end of element 15 is electrically connected to element 2c); 
the fourth end of the second coil conductor pattern is connected to the second terminal conductor (see Figs. 1-2, fourth end of element 14 is electrically connected to element 2b); 
the connection conductor pattern (16) connects the second end of the first coil conductor pattern and the third end of the second 43coil conductor pattern (see Figs. 1-2, element 16 connects the second end of element 15 and third end of element 14); 
the second coil conductor pattern (14) is disposed along an outer periphery of the first coil conductor pattern (15) on the surface layer (see Figs. 1-2) and in parallel or substantially in parallel with only a portion of the first coil conductor pattern (see Figs. 1-2, there are portions of element 14 that are in parallel or substantially in parallel with only a portion of element 15); 
the second coil conductor pattern (14) and the portion of the first coil conductor pattern that extend in parallel or substantially in parallel with each other define a parallel portion (see Figs. 1-2 and Drawing 1 below, element 14 and the portion of element 14 that extend in parallel or substantially in parallel with each other define a parallel portion PP); 
an electric current direction of the first coil conductor pattern, in the parallel portion, is a same or substantially a same as an electric current direction of the second coil conductor pattern (see Figs. 1-2 and Drawing 1 below, when in operation there will be an electric current present, follow from elements 2b to 2c or elements 2c to 2b, the electric current direction of element 15, in the parallel portion PP, is a same or substantially a same as an electric current direction of element 14); and 
the parallel portion (parallel portion PP) is disposed at a position adjacent to the first end portion in a direction in which the first coil conductor pattern extends (see Figs. 1-2 and Drawing 1 below, parallel portion PP is disposed at a position adjacent to the first end portion in a direction in which element 15 extends).  
Aoki does not explicitly show the first terminal conductor and the second terminal conductor are disposed at positions interposing the first coil conductor pattern when viewed in a stacking direction in which the plurality of insulating layers are stacked on each other.
Ikeda et al. shows an electronic device (Figs. 1, 10-11, 14, 20, 24, 26, 31-32) teaching and suggesting the first terminal conductor (41) and the second terminal conductor (42) are disposed at positions interposing the first coil conductor pattern (32, 33, or 34) when viewed in a stacking direction in which the plurality of insulating layers are stacked on each other (see Figs. 1, 10-11, 14, 20, 24, 26, 31-32).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first terminal conductor and the second terminal conductor are disposed at positions interposing the first coil conductor pattern when viewed in a stacking direction in which the plurality of insulating layers are stacked on each other as taught by Ikeda et al. for the device as disclosed by Aoki to simplify design for easier identification of input/output connections, to reduce manufacture time and cost and reduce stray capacitance since the conductor patterns are separated which can enhance inductance characteristics.
Moreover, having the first terminal conductor and the second terminal conductor are disposed at positions interposing the first coil conductor pattern when viewed in a stacking direction in which the plurality of insulating layers are stacked on each other is merely a matter of design choice to be appropriately changed according to the usage and system requirements and simplify design for input/output to obtain desirable operating characteristics.
Regarding Claim 2, Aoki shows a dielectric layer (22) that covers the front surface of the stacked body (see Figs. 1-2).
Regarding Claim 6, Ikeda et al. shows the first terminal conductor (41) and the second terminal conductor (42) are provided on a back surface of the stacked body (see Figs. 1, 10-11, 14, 20, 24, 26).  
Regarding Claim 7, Aoki shows a wiring conductor pattern (9) that connects the first end (see Figs. 1-2) and the first terminal conductor (2c) or connects the fourth end and the second terminal conductor; 
a coil portion (see Figs. 1-2) at which the first coil conductor pattern (15), the second coil conductor pattern (14), and the connection conductor pattern (16) are disposed when viewed in the stacking direction of the plurality of insulating layers (see Figs. 1-2); and 
a wiring portion (see Figs. 1-2) at which the wiring conductor pattern (9) is 45provided when viewed in the stacking direction (see Figs. 1-2); wherein 
the stacked body has flexibility (elements 5, 3 made of polyimide resin and silicon oxide, respectively, have flexible properties) and includes a first principal surface (top surface) and a second principal surface (bottom surface) that face each other (see Figs. 1-2); and 
the first principal surface is the front surface of the stacked body on which the first coil conductor pattern and the second coil conductor pattern are provided (see Figs. 1-2).  
Ikeda et al. also shows the stacked body has flexibility (see Figs. 8, 31, 33, 35, 37, 46-49) and includes a first principal surface (see Figs. 31-32B, top surface) and a second principal surface (see Figs. 31-32B, bottom surface) that face each other (see Figs. 31-32B).
Regarding Claim 8, Ikeda et al. shows an electronic device (see Figs. 31-32B) comprising: 
the multilayer substrate (see Figs. 1-2 of Aoki, see Figs. 31-32B of Ikeda et al.) according to claim 7; and 
a circuit board (201) that includes a conductor pattern (83); wherein 
at least a portion of the coil portion (30) is overlapped with the conductor pattern (83) of the circuit board (201) when viewed in the stacking direction (see Figs. 31-32B); and 
a distance between the first principal surface (top surface) and the conductor pattern (83) in the portion in which the coil portion and the conductor pattern are overlapped with each other is larger than a distance between the second principal surface (bottom surface) and the conductor pattern (83) in the portion in which the coil portion and the conductor pattern are overlapped with each other (see Figs. 31-32B, a distance between the top surface and element 83 in the portion in which element 30 and element 83 overlapped with each other is larger than a distance between the bottom surface and element 83 in the portion in which element 30 and element 83 are overlapped with each other).
Regarding Claim 9, Aoki shows a dielectric layer (22) that covers the front surface of the stacked body (see Figs. 1-2).

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Ikeda et al. as applied to claims 1-2 and 7-9 above, and further in view of Sasaki et al. [JP 2008-066594].
Regarding Claims 3 and 10, Aoki in view of Ikeda et al. shows the claimed invention as applied above but does not show a relative permittivity of the dielectric layer is higher than a 44relative permittivity of the insulating layer.
Sasaki et al. shows a coil component (Fig. 2) teaching and suggesting a relative permittivity of the dielectric layer (A1) is higher than a 44relative permittivity of the insulating layer (A2-A12, Paragraph [0023]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a relative permittivity of the dielectric layer is higher than a 44relative permittivity of the insulating layer as taught by Sasaki et al. for the device as disclosed by Aoki in view of Ikeda et al. to achieve desirable insulating properties where trap frequency can be easily adjusted (Abstract, Problem to be Solved).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Ikeda et al. as applied to claim 1 above, and further in view of Matsushita et al. [U.S. Pub. No. 2011/0102124].
Regarding Claim 6, Aoki in view of Ikeda et al. shows the claimed invention as applied above.
In addition, Matsushita et al. shows the first terminal conductor (14a) and the second terminal conductor (14b) are provided on a back surface of the stacked body (see Figs. 1-6, Paragraph [0024]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first terminal conductor and the second terminal conductor are provided on a back surface of the stacked body as taught by Matsushita et al. for the device as disclosed by Aoki in view of Ikeda et al. to facilitate electrical connection and mounting reliability to an external circuit.


Claims 1-2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki [JP 2011-155299] in view of Swanson, Jr. [U.S. Patent No. 4,881,050] and Ikeda et al. [WO 2014/129279].
Regarding Claim 1 (see 112 rejection above), Aoki shows a multilayer substrate (Figs. 1-2) comprising: 
a stacked body (see Figs. 1-2) including a plurality of insulating layers (3, 5) that are stacked on each other (see Figs. 1-2); 
a first coil conductor pattern (15) that is provided on at least a front surface of an insulating layer (5) among the plurality of insulating layers (see Figs. 1-2), the insulating layer (5) being a surface layer of the stacked body (see Figs. 1-2), the front surface being a front surface of the stacked body (see Figs. 1-2), and has a wound shape (see Figs. 1-2) including a first end (first end at start of element 15 after element 9) and a second end (second end at element 20); 
a second coil conductor pattern (14) that is provided on the front surface of the stacked body (see Figs. 1-2), and includes a third end (third end at element 19) and a fourth end (fourth end at start of element 14 before element 8); 
a connection conductor pattern (16) that is provided in the stacked body (see Figs. 1-2), and connects the first coil conductor pattern and the second coil conductor pattern (see Figs. 1-2, element 16 connects element 15 and element 14); 
a first terminal conductor (2c) that is provided in the stacked body (see Figs. 1-2); and 
a second terminal conductor (2b) that is provided in the stacked body (see Figs. 1-2); wherein 
the first end of the first coil conductor pattern is connected to the first terminal conductor (see Figs. 1-2, first end of element 15 is electrically connected to element 2c); 
the fourth end of the second coil conductor pattern is connected to the second terminal conductor (see Figs. 1-2, fourth end of element 14 is electrically connected to element 2b); 
the connection conductor pattern (16) connects the second end of the first coil conductor pattern and the third end of the second 43coil conductor pattern (see Figs. 1-2, element 16 connects the second end of element 15 and third end of element 14); 
the second coil conductor pattern (14) is disposed along an outer periphery of the first coil conductor pattern (15) on the surface layer (see Figs. 1-2) and in parallel or substantially in parallel with only a portion of the first coil conductor pattern (see Figs. 1-2, there are portions of element 14 that are in parallel or substantially in parallel with only a portion of element 15); 
the second coil conductor pattern (14) and the portion of the first coil conductor pattern that extend in parallel or substantially in parallel with each other define a parallel portion (see Figs. 1-2 and Drawing 1 below, element 14 and the portion of element 14 that extend in parallel or substantially in parallel with each other define a parallel portion PP); 
an electric current direction of the first coil conductor pattern, in the parallel portion, is a same or substantially a same as an electric current direction of the second coil conductor pattern (see Figs. 1-2 and Drawing 1 below, when in operation there will be an electric current present, follow from elements 2b to 2c or elements 2c to 2b, the electric current direction of element 15, in the parallel portion PP, is a same or substantially a same as an electric current direction of element 14); and 
the parallel portion (parallel portion PP) is disposed at a position adjacent to the first end portion in a direction in which the first coil conductor pattern extends (see Figs. 1-2 and Drawing 1 below, parallel portion PP is disposed at a position adjacent to the first end portion in a direction in which element 15 extends).  
Aoki does not explicitly show the first terminal conductor and the second terminal conductor are disposed at positions interposing the first coil conductor pattern when viewed in a stacking direction in which the plurality of insulating layers are stacked on each other.
Moreover, Swanson, Jr. shows a device (Fig. 1) teaching and suggesting the second coil conductor pattern (24) is disposed along an outer periphery of the first coil conductor pattern (22) on the surface layer (see Fig. 1) and in parallel or substantially in parallel with only a portion of the first coil conductor pattern (see Fig. 1, element 24 disposed along an outer periphery of element 22 and in parallel or substantially in parallel with only a portion of element 22, Col. 3, Lines 12-29); the second coil conductor pattern (24) and the portion of the first coil conductor pattern that extend in parallel or substantially in parallel with each other define a parallel portion (see Fig. 1, element 24 and the portion of element 22 that extend in parallel or substantially in parallel with each other define a parallel portion); an electric current direction of the first coil conductor pattern, in the parallel portion, is a same or substantially a same as an electric current direction of the second coil conductor pattern (see Fig. 1, when in operation there will be an electric current present, follow from elements one end to another end, the electric current direction of element 22, in the parallel portion PP, is a same or substantially a same as an electric current direction of element 24); and the parallel portion (parallel portion) is disposed at a position adjacent to the first end portion in a direction in which the first coil conductor pattern extends (see Fig. 1, parallel portion is disposed at a position adjacent to the first end portion in a direction in which element 22 extends).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the specific arrangement as taught by Swanson, Jr. for the device as disclosed by Aoki to simplify design to form an inductor to reduce manufacture time and cost while still achieving inductance characteristics (Col. 3, Lines 12-29).
Aoki in view of Swanson, Jr. does not explicitly show the first terminal conductor and the second terminal conductor are disposed at positions interposing the first coil conductor pattern when viewed in a stacking direction in which the plurality of insulating layers are stacked on each other.
Ikeda et al. shows an electronic device (Figs. 1, 10-11, 14, 20, 24, 26, 31-32) teaching and suggesting the first terminal conductor (41) and the second terminal conductor (42) are disposed at positions interposing the first coil conductor pattern (32, 33, or 34) when viewed in a stacking direction in which the plurality of insulating layers are stacked on each other (see Figs. 1, 10-11, 14, 20, 24, 26, 31-32).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first terminal conductor and the second terminal conductor are disposed at positions interposing the first coil conductor pattern when viewed in a stacking direction in which the plurality of insulating layers are stacked on each other as taught by Ikeda et al. for the device as disclosed by Aoki in view of Swanson, Jr. to simplify design for easier identification of input/output connections, to reduce manufacture time and cost and reduce stray capacitance since the conductor patterns are separated which can enhance inductance characteristics.
Moreover, having the first terminal conductor and the second terminal conductor are disposed at positions interposing the first coil conductor pattern when viewed in a stacking direction in which the plurality of insulating layers are stacked on each other is merely a matter of design choice to be appropriately changed according to the usage and system requirements and simplify design for input/output to obtain desirable operating characteristics.
Regarding Claim 2, Aoki shows a dielectric layer (22) that covers the front surface of the stacked body (see Figs. 1-2).
Regarding Claim 6, Ikeda et al. shows the first terminal conductor (41) and the second terminal conductor (42) are provided on a back surface of the stacked body (see Figs. 1, 10-11, 14, 20, 24, 26).  
Regarding Claim 7, Aoki shows a wiring conductor pattern (9) that connects the first end (see Figs. 1-2) and the first terminal conductor (2c) or connects the fourth end and the second terminal conductor; 
a coil portion (see Figs. 1-2) at which the first coil conductor pattern (15), the second coil conductor pattern (14), and the connection conductor pattern (16) are disposed when viewed in the stacking direction of the plurality of insulating layers (see Figs. 1-2); and 
a wiring portion (see Figs. 1-2) at which the wiring conductor pattern (9) is 45provided when viewed in the stacking direction (see Figs. 1-2); wherein 
the stacked body has flexibility (elements 5, 3 made of polyimide resin and silicon oxide, respectively, have flexible properties) and includes a first principal surface (top surface) and a second principal surface (bottom surface) that face each other (see Figs. 1-2); and 
the first principal surface is the front surface of the stacked body on which the first coil conductor pattern and the second coil conductor pattern are provided (see Figs. 1-2).  
Ikeda et al. also shows the stacked body has flexibility (see Figs. 8, 31, 33, 35, 37, 46-49) and includes a first principal surface (see Figs. 31-32B, top surface) and a second principal surface (see Figs. 31-32B, bottom surface) that face each other (see Figs. 31-32B).
Regarding Claim 8, Ikeda et al. shows an electronic device (see Figs. 31-32B) comprising: 
the multilayer substrate (see Figs. 1-2 of Aoki, see Figs. 31-32B of Ikeda et al.) according to claim 7; and 
a circuit board (201) that includes a conductor pattern (83); wherein 
at least a portion of the coil portion (30) is overlapped with the conductor pattern (83) of the circuit board (201) when viewed in the stacking direction (see Figs. 31-32B); and 
a distance between the first principal surface (top surface) and the conductor pattern (83) in the portion in which the coil portion and the conductor pattern are overlapped with each other is larger than a distance between the second principal surface (bottom surface) and the conductor pattern (83) in the portion in which the coil portion and the conductor pattern are overlapped with each other (see Figs. 31-32B, a distance between the top surface and element 83 in the portion in which element 30 and element 83 overlapped with each other is larger than a distance between the bottom surface and element 83 in the portion in which element 30 and element 83 are overlapped with each other).
Regarding Claim 9, Aoki shows a dielectric layer (22) that covers the front surface of the stacked body (see Figs. 1-2).

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Swanson, Jr. and Ikeda et al. as applied to claims 1-2 and 7-9 above, and further in view of Sasaki et al. [JP 2008-066594].
Regarding Claims 3 and 10, Aoki in view of Swanson, Jr. and Ikeda et al. shows the claimed invention as applied above but does not show a relative permittivity of the dielectric layer is higher than a 44relative permittivity of the insulating layer.
Sasaki et al. shows a coil component (Fig. 2) teaching and suggesting a relative permittivity of the dielectric layer (A1) is higher than a 44relative permittivity of the insulating layer (A2-A12, Paragraph [0023]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a relative permittivity of the dielectric layer is higher than a 44relative permittivity of the insulating layer as taught by Sasaki et al. for the device as disclosed by Aoki in view of Swanson, Jr. and Ikeda et al. to achieve desirable insulating properties where trap frequency can be easily adjusted (Abstract, Problem to be Solved).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Swanson, Jr. and Ikeda et al. as applied to claim 1 above, and further in view of Matsushita et al. [U.S. Pub. No. 2011/0102124].
Regarding Claim 6, Aoki in view of Swanson, Jr. and Ikeda et al. shows the claimed invention as applied above.
In addition, Matsushita et al. shows the first terminal conductor (14a) and the second terminal conductor (14b) are provided on a back surface of the stacked body (see Figs. 1-6, Paragraph [0024]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first terminal conductor and the second terminal conductor are provided on a back surface of the stacked body as taught by Matsushita et al. for the device as disclosed by Aoki in view of Swanson, Jr. and Ikeda et al. to facilitate electrical connection and mounting reliability to an external circuit.

    PNG
    media_image1.png
    679
    466
    media_image1.png
    Greyscale

Drawing 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837